 Case: 1:16-cv-08637 Document #: 2245 Filed: 06/12/19 Page 1 of 2 PageID #:105799


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: In Re Broiler Chicken Antitrust           Case Number: 16-cv-8637
Litigation

[This Document Relates to:
Winn-Dixie Stores, Inc. et al. v. Koch
Foods, Inc. et al., Case No. 18-cv-0245]

An appearance is hereby filed by the undersigned as attorney for:

Winn-Dixie Stores, Inc. and Bi-Lo Holdings, LLC, Plaintiffs

Attorney name (type or print): Theodore Beloyeannis Bell

Firm:     Ahern & Associates, P.C.

Street address:         8 South Michigan Ave., Ste. 3600

City/State/Zip:     Chicago, Illinois 60603

Bar ID Number: 6273743                                Telephone Number:          773-580-3318
(See item 3 in instructions)

Email Address: theo.bell@ahernandassociatespc.com

Are you acting as lead counsel in this case?                                   Yes           No

Are you acting as local counsel in this case?                                  Yes           No

Are you a member of the court’s trial bar?                                     Yes           No

If this case reaches trial, will you act as the trial attorney?                Yes           No

If this is a criminal case, check your status.                   Retained Counsel
                                                                 Appointed Counsel
                                                                 If appointed counsel, are you a
                                                                     Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on June 12, 2019
 Case: 1:16-cv-08637 Document #: 2245 Filed: 06/12/19 Page 2 of 2 PageID #:105800



Attorney signature:   S/ Theodore B. Bell
                      (Use electronic signature if the appearance form is filed electronically.)
                                                                                      Revised 8/1/2015
